DETAILED ACTION
The instant action is in response to application 24 June 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The specification objection has been withdrawn.
Applicant’s remarks on the merits have been considered but are moot for not taking into account the references used in the present rejection.
Allowable Subject Matter
The indicated allowability of claim 2, 4, and 6 are withdrawn in view of the newly discovered reference(s) to Xe (WO20181717826).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xe (WO20181717826) in view of Fu (US 2014/0198536).
As to claim 1, Xe  discloses a resonant converter comprising: an input power supply, a bleeder circuit, a multi-level switching network, a resonant unit, wherein a positive electrode and a negative electrode of the input power supply are respectively connected to two ends of the bleeder circuit, and the bleeder circuit is configured to divide a direct current voltage that is inputted by the input power supply; two input terminals of the multi-level switching network are connected to the two ends of the bleeder circuit, respectively, a clamping middle point of the multi-level switching network is connected to a middle point of the bleeder circuit, and a quantity of output levels at an output terminal of the multi-level switching network is greater than 3 (claims specify 5 levels); one end of the resonant unit (Fig. 1, item 3) is connected to the output terminal of the multi-level switching network; the multi-level switching network works in different working modes or in different working manners of one working mode according to control instructions of a control apparatus (item sending gate signals), wherein the control instruction is provided by the control apparatus based on a working parameter of the resonant converter, and the control apparatus is located in a power conversion system including the resonant converter, wherein the bleeder circuit comprises a capacitor C1 and a capacitor C2 that are connected in series, and the C1 and the C2 equally share a voltage of the input power supply E, the multi-level switching network comprises: a switching transistor Q1, a switching transistor Q2, a switching transistor Q3, a switching transistor Q4, a bilateral switch, and a capacitor C3, and the bilateral switch comprises at least one of a first bilateral switch and a second bilateral switch, the Q1, the Q2, the Q3, and the Q4 are sequentially connected in series in a same direction, and the Q1, the Q2, the Q3, and the Q4 in series are connected between the positive electrode and the negative electrode of the input power supply; and the output terminal of the multi-level switching network outputs square wave voltages with different amplitudes in the different working modes or in the different working manners of one working mode, to serve as input 

    PNG
    media_image1.png
    1188
    855
    media_image1.png
    Greyscale


Fu discloses A resonant converter comprising: an input power supply, a bleeder circuit, a multi-level switching network, a resonant unit, and a transformer, wherein a positive electrode and a negative electrode of the input power supply are respectively connected to two ends of the bleeder circuit, and the bleeder circuit is configured to divide a direct current voltage that is inputted by the input power supply; two input terminals of the multilevel switching network are connected to the two ends of the bleeder circuit, respectively, a clamping middle point of the multi-level switching network is connected to a middle point of the bleeder circuit, and a quantity of output levels at an output terminal of the multi-level switching network is greater than 3 (Vab has four levels shown in Fig. 3); one end of the resonant unit is connected to the output terminal of the multi-level switching network, and the other end of the resonant unit is connected to one end of a primary side of the transformer; the other end of the primary side of the transformer is connected to the middle point of the bleeder circuit (see image below); the multi-level switching network works in different working modes or in different working manners (Fig. 11, 50%, 100% modes) of one working mode according to control instructions of a control apparatus (item generating gate voltages in Fig. 3), wherein the control instruction is provided by the control apparatus based on a working parameter of the resonant converter (Fig. 11,% total load, input voltage), and the control apparatus is located in a power conversion system including the resonant converter; and the output terminal of the multi-level switching and the output terminal of the multi-level switching network outputs square wave voltages with different amplitudes in the different working modes or in the different working manners of one working mode, to serve as input voltages of the resonant unit, wherein the input voltage is used to adjust a gain of the resonant converter.


    PNG
    media_image2.png
    412
    841
    media_image2.png
    Greyscale

As to claim 2, Xe discloses the first bilateral switch comprises a semiconductor transistor Q5 and a switching transistor Q6 that are connected in reverse series, and the second bilateral switch comprises a switching transistor Q7 and a semiconductor transistor Q8 that are connected in reverse series; one end of the first bilateral switch is connected to a connection point between the Q1 and the Q2, and the other end of the first bilateral switch is connected to the middle point of the bleeder circuit; one end of the second bilateral switch is connected to a connection point between the Q3 and the Q4, and the other end of the second bilateral switch is connected to the middle point of the bleeder circuit; and a positive electrode of the C3 is connected to the connection point between the Q1 and the Q2, and a negative electrode of the C3 is connected to the connection point between the Q3 and the Q4; and a connection point between the Q2 and the Q3 serves as the output terminal of the multi-level switching network to connect to the one end of the resonant unit, and a voltage between the two ends of the C3 is E/4 (see image above).

As to claim 4, Xe discloses wherein the bleeder circuit comprises a capacitor C1 and a capacitor C2 that are connected in series, and the C1 and the C2 equally share a voltage of the input power supply E; and when the quantity of output levels of the multi-level switching network is 5, the multi-level switching network comprises: a first bridge arm, a second bridge arm, and a capacitor C3, whereinthe first bridge arm comprises a switching transistor Q1, a switching transistor Q2, a switching transistor Q3, and a switching transistor Q4, and the second bridge arm comprises a switching transistor Q5, a switching transistor Q6, a switching transistor Q7, and a switching transistor Q8; the Q1, the Q2, the Q3, and the Q4 are sequentially connected in series in a same direction, the Q1, the Q2, the Q3, and the Q4 in series are connected between the positive electrode and the negative electrode of the input power supply, a connection point between the Q1 and the Q2 is a first connection point, a connection point between the Q2 and the Q3 is a second connection point, a connection point between the Q3 and the Q4 is a third connection point, and the second connection point is connected to a middle point of the bleeder circuit; the Q5, the Q6, the Q7, and the Q8 are sequentially connected in series in a same direction, and the Q5, the Q6, the Q7, and the Q8 in series are connected between the first connection point and the third connection point; and a connection point between the Q6 and the Q7 serves as the output terminal of the multi-level switching network to connect to the one end of the resonant unit, a positive electrode of the C3 is connected to a connection point between 
As to claim 5, Xe discloses wherein when the quantity of output levels is 5, the five output levels comprise E/2, E/4, 0, -E/4, and -E/2; the five output levels are combined to form 10 square wave voltages with different amplitudes; and the 10 square wave voltages with different amplitudes are comprised in four working modes, and square wave voltages in different working manners of one working mode have a same level difference between amplitudes (see stages described).
As to claim 6, Xe discloses wherein the bleeder circuit comprises a capacitor C1 and a capacitor C2 that are connected in series, and the C1 and the C2 equally share a voltage of the input power supply E; and the multi-level switching network comprises: a switching transistor Q1, a switching transistor Q2, a switching transistor Q3, a semiconductor transistor, a bilateral switch, and a capacitor C3, wherein the Q1, the Q2, and the Q3 are sequentially connected in series in a same direction, and the Q1, the Q2, and the Q3 in series are connected between the positive electrode and the negative electrode of the input power supply; one end of the bilateral switch is connected to a connection point between the Q2 and the Q3, and the other end of the bilateral switch is connected to a negative electrode of the C3; a positive electrode of the C3 is connected to a connection point between the Q1 and the Q2; and when the semiconductor transistor is a switching transistor Q4, a collector of the Q4 is connected to the negative electrode of the C3, and an emitter of the Q4 is connected to a middle point of the bleeder circuit, or when the semiconductor is a diode, an anode of the diode is connected to the middle point of the bleeder circuit, and a cathode of the diode is connected to the negative electrode of the C3; or one end of the bilateral switch is connected to a connection point between the Q1 and the Q2, and the other end of the bilateral switch is connected to a positive electrode of the C3; a negative electrode of the C3 is connected to a connection point between the Q2 and the 
As to claim 11, Xe discloses A resonant converter control method, wherein the resonant converter comprises: an input power supply, a bleeder circuit, a multi-level switching network, a resonant unit, and a transformer, wherein a positive electrode and a negative electrode of the input power supply are respectively connected to two ends of the bleeder circuit, and the bleeder circuit is configured to divide a direct current voltage that is input by the input power supply; two input terminals of the multi-level switching network are respectively connected to the two ends of the bleeder circuit, a clamping middle point of the multi-level switching network is connected to a middle point of the bleeder circuit, and a quantity of output levels at an output terminal of the multi-level switching network is greater than 3; one end of the resonant unit is connected to the output terminal of the multi-level switching network, and the other end of the resonant unit is connected to one end of a primary side of the transformer; and the other end of the primary side of the transformer is connected to the middle point of the bleeder circuit, wherein the bleeder circuit comprises a capacitor C1 and a capacitor C2 that are connected in series, and the C1 and the C2 equally share a voltage of the input power supply E, the multi-level switching network comprises: a switching transistor Q1, a switching transistor Q2, a switching transistor Q3, a switching transistor Q4, a bilateral switch, and a capacitor C3, and the bilateral switch comprises at least one of a first bilateral switch and a second bilateral switch, the Q1, the Q2, the Q3, and the Q4 are sequentially connected in series in a same direction, and the Q1, the Q2, the Q3, and the Q4 in series are connected between the positive electrode and the negative electrode of the input power supply; and, the resonant converter control method comprises: obtaining, by a control apparatus, a working parameter of the resonant 
Xe does not disclose and the other end of the resonant unit is connected to one end of a primary side of the transformer, and the other end of the primary side of the transformer is connected to the middle point of the bleeder circuit;
Fu teaches a resonant converter control method, wherein the resonant converter comprises: an input power supply, a bleeder circuit, a multi-level switching network, a resonant unit, and a transformer, wherein a positive electrode and a negative electrode of the input power supply are respectively connected to two ends of the bleeder circuit, and the bleeder circuit is configured to divide a direct current voltage that is input by the input power supply; two input terminals of the multi-level switching network are respectively connected to the two ends of the bleeder circuit, a clamping middle point of the multi-level switching network is connected to a middle point of the bleeder circuit, and a quantity of output levels at an output terminal of the multi- level switching network is greater than 3; one end of the resonant unit is connected to the output terminal of the multi-level switching network, and the other end of the resonant unit is connected to one end of a primary side of the transformer; and the other end of the primary side of the transformer is connected to the middle point of the bleeder circuit; and, the resonant converter control method comprises: obtaining, by a control apparatus, a working parameter of the resonant converter, wherein the control apparatus is located in a power conversion system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xe use the transformer of Xu in order to provide downstream isolation.
	As to claim 12, Xe does not disclose herein the working parameter comprises a required output voltage of the multi-level switching network or a required gain of the resonant converter; and the determining, by the control apparatus, a control instruction based on the working parameter comprises: determining, by the control apparatus based on a voltage range in which the required output voltage is located, a working mode to which the multi-level switching network is to switch; or determining, by the control apparatus based on a gain range in which the required gain of the resonant converter is located, a working mode to which the multi-level switching network is to switch; and determining, by the control apparatus, the control instruction based on the working mode to which the multi-level switching network is to switch.
Fu teaches wherein the working parameter comprises a required output voltage of the multi-level switching network or a required gain of the resonant converter; and the determining, by the control apparatus, a control instruction based on the working parameter comprises: determining, by the control apparatus based on a voltage range in which the required output voltage is located, a working mode to which the multi-level switching network is to switch; or determining, by the control apparatus based on a gain range in which the required gain of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xe use the transformer of Xu in order to provide downstream isolation.
As to claim 13, Xe discloses wherein the control method further comprises: controlling, by the control apparatus, the multi-level switching network to work in the different working modes periodically (see stages on pg. 10), or controlling the multi-level switching network to work in the different working manners of one working mode in one control period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xe (WO20181717826) in view of Fu (US 2014/0198536) and Coben (US 2019/0181744).
Xe does not disclose wherein there are M multi-level switching networks and M resonant units, wherein M is an integer greater than 1, and the multi-level switching networks are driven in turn with a timing phase difference of 360°/M; and an output terminal of each of the multi-level switching networks is connected to one end of each of the resonant units in a one-to-one manner, and the other end of each of the resonant units is connected to the one end of the primary side of the transformer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fu use multiple converters as disclosed in Coben to increase power throughput and decrease ripple.  
As to claim 8, Xe does not disclose wherein there are M transformers, and the other end of each of the resonant units is connected to one end of a primary side of each of the transformers in a one-to-one manner.
Coben teaches wherein there are M transformers, and the other end of each of the resonant units is connected to one end of a primary side of each of the transformers in a one-to-one manner (Fig. 3/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fu use multiple converters as disclosed in Coben to increase power throughput and decrease ripple.  
	As to claim 14, Xe does not disclose the control method further comprises: resonant converter apparatuses to work in different working modes or in different working manners of one working mode controlling N resonant converter apparatuses.
	Fu discloses the control method further comprises: resonant converter apparatuses to work in different working modes or in different working manners of one working mode. 

	Coben teaches controlling N resonant converter apparatuses (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fu use multiple converters as disclosed in Coben to increase power throughput and decrease ripple.
	Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839